 1   GREENBERG TRAURIG, LLP
     MARK D. KEMPLE, ESQ.
 2   Admitted Pro Hac Vice
     1840 Century Park East, Suite 1900
 3   Los Angeles, CA 90067
     Telephone: (310) 586-7700
 4   Facsimile: (310) 586-7800
     Email: kemplem@gtlaw.com
 5
     TYLER R. ANDREWS, ESQ.
 6   Nevada Bar No. 9499
     JASON K. HICKS, ESQ.
 7   Nevada Bar No. 13149
     10845 Griffith Peak Drive, Suite 600
 8   Las Vegas, NV 89135
     Telephone: (702) 792-3773
 9   Facsimile: (702) 792-9002
     Email: andrewst@gtlaw.com
10          hicksja@gtlaw.com

11   Attorneys for Global Merchant Advisors, LLC
     f/k/a Paysafe Services (US) LLC
12
                                 UNITED STATES DISTRICT COURT
13
                                          DISTRICT OF NEVADA
14
     INTERNATIONAL PAYMENT ADVISORS                    Case No.: 2:19-cv-203-RFB-VCF
15   LTD, a Nevada limited liability company,
16                        Plaintiff,
               v.
17                                                     STIPULATION AND ORDER TO
     PAYSAFE SERVICES (US) LLC, a Delaware             EXTEND TIME TO HOLD RULE 26
18   Corporation; and DOES 1-10 inclusive,             CONFERENCE AND TO SUBMIT
                                                       STIPULATED DISCOVERY PLAN
19                        Defendants.                  AND SCHEDULING ORDER

20                                                     (First Request)
     GLOBAL MERCHANT ADVISORS, LLC,
21   f/k/a PAYSAFE SERVICES (US) LLC, a
     Delaware limited liability company,
22
                          Counterclaimant,
23
               v.
24
     INTERNATIONAL PAYMENT ADVISORS
25   LTD, a Nevada limited liability company;
     MARC MAXWELL, an individual; DOES I
26   through X; and ROE entities I through X,
27                        Counter-defendants.
28


                                                   Page 1
     ACTIVE 42884881v4
 1           Plaintiff/Counter-defendants International Payment Advisors LTD and Marc Maxwell, by and
 2   through their counsel of record, Kravitz, Schnitzer & Johnson, Chtd., and Glaser Weil Fink Howard
 3   Avchen & Shapiro LLP, and Defendant/Counterclaimant Global Merchant Advisors, LLC, f/k/a
 4   Paysafe Services (US) LLC, by and through its counsel of record, the law firm of Greenberg Traurig,
 5   LLP, hereby stipulate and request that the Court enter an order briefly extending the time for the
 6   parties to hold the FRCP 26(f) conference from May 30, 2019 to June 4, 2019, with the parties’
 7   discovery    plan    and    scheduling    order   being    due    on   June    18,   2019,    to   permit
 8   Defendant/Counterclaimant to review Plaintiff/Counter-defendants’ response to the counterclaims
 9   (due May 30, 2019) prior to the June 4, 2019, Rule 26 conference.
10           This stipulation is made and based upon the following:
11           1.       Plaintiff/Counter-defendants filed the original complaint in this matter on February 1,
12   2019. ECF No. 1;
13           2.       Defendant/Counterclaimant filed its answer and counterclaims on April 29, 2019.
14   ECF No. 28;
15           3.       Per the parties’ stipulation, Plaintiff/Counter-defendants have up to, and including,
16   May 30, 2019 to respond;
17           4.       The last day for the parties to hold the Rule 26 conference is May 30, 2019 – 30 days
18   after the first answer by a defendant;
19           5.       Defendant/Counterclaimant seeks to conduct the conference with the benefit of having
20   had an opportunity to first review Plaintiff/Counter-defendants’ response to the counterclaims (due
21   May 30, 2019), and thereby make the conference as efficient as possible;
22           6.       In light of the foregoing, the parties stipulate and agree to extend the time to hold the
23   Rule 26 conference up to, and including, June 4, 2019, and stipulate and agree that the proposed
24   discovery plan and scheduling order shall be filed fourteen days after the Rule 26 conference, i.e.,
25   June 18, 2019.
26   ///
27   ///
28   ///


                                                       Page 2
     ACTIVE 42884881v4
 1           7.      This is the first request for the relief sought herein, and it is requested in good faith
 2   and not for purposes of delay.
 3           IT IS SO STIPULATED.
 4    DATED this 14th day of May 2019.                    DATED this 14th day of May 2019.
 5    KRAVITZ, SCHNITZER & JOHNSON, GREENBERG TRAURIG, LLP
      CHTD.
 6
       /s/ Adam Wax                                        /s/ Jason Hicks
 7    MARTIN J. KRAVITZ, ESQ.                             MARK D. KEMPLE, ESQ.
      Nevada Bar No. 83                                   Admitted Pro Hac Vice
 8    ADAM J. WAX, ESQ.                                   TYLER R. ANDREWS, ESQ.
      Nevada Bar No. 12126                                Nevada Bar No. 9499
 9    8985 S. Eastern Avenue, Suite 200                   JASON K. HICKS, ESQ.
      Las Vegas, Nevada 89123                             Nevada Bar No. 13149
10                                                        10845 Griffith Peak Drive, Suite 600
      GLASER WEIL FINK HOWARD                             Las Vegas, Nevada 89135
11    AVCHEN & SHAPIRO LLP
      PATRICIA L. GLASER, ESQ.                            Attorneys for Defendant/Counterclaimant
12    Admitted Pro Hac Vice
      SEAN RILEY, ESQ.
13    Admitted Pro Hac Vice
      MICHAEL GERST, ESQ.
14    Admitted Pro Hac Vice
      10250 Constellation Blvd., 19th Floor
15    Los Angeles, CA 90404
16    Attorneys for Plaintiff/Counter-defendants
17

18

19                                                   ORDER

20           In consideration of the parties’ stipulation, and with good cause appearing, IT IS HEREBY

21   ORDERED that the parties shall hold the Rule 26(f) conference by June 4, 2019.

22           IT IS FURTHER ORDERED that the stipulated proposed discovery plan and scheduling order

23   is due by June 18, 2019.

24           DATED this 14th day of May, 2019.

25

26                                                         UNITED STATES MAGISTRATE JUDGE

27

28


                                                       Page 3
     ACTIVE 42884881v4
